Citation Nr: 0214226	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-16 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service during World War II.  He died 
in April 1999.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for the cause of death.  A notice of 
disagreement was received in May 2000; a statement of the 
case was issued in July 2000; and a substantive appeal was 
received in August 2000.  

The Board also notes that the appellant has raised the issue 
of entitlement to nonservice-connected death pension and 
accrued benefits.  The RO denied this claim by decision in 
January 2000.  The appellant filed a notice of disagreement 
in May 2000 and a statement of the case was issued in 
September 2000.  However, the record shows that the RO 
determined that a timely substantive appeal was not filed and 
these issues were therefore not certified to the Board. 


FINDINGS OF FACT

1. The veteran died in April 1999; his death certificate 
lists the immediate cause of death as pneumonia and 
pulmonary tuberculosis (PTB).  

2. At the time of his death, the veteran's had no adjudicated 
service-connected disabilities.

3. The disorders, which caused the veteran's death, were not 
manifest during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service. 


CONCLUSION OF LAW

The veteran's death was not contributed to or caused by his 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
treatment records and statements from the appellant.  
Significantly, all medical evidence identified by the 
appellant has been requested an obtained.  No further 
evidence has been identified as relevant to the appeal.  
Under these circumstances, no further action is necessary to 
assist the appellant with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a letter, dated in November 2000, and in the 
supplemental statement of the case, dated in March 2002, the 
appellant was effectively furnished notice of the types of 
evidence necessary to substantiate her claim, as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the appellant of 
the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
appellant for further argument.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

Service medical records do not document any respiratory 
disorders.  There are no references to pulmonary 
tuberculosis.  A September 1945 examination report shows that 
the veteran's lungs were clinically evaluated as normal.  A 
February 1946 x-ray was interpreted as showing a healthy 
chest.  The report of the veteran's discharge physical 
examination, dated in March 1946, reflects that examination 
of the lungs was normal.  In an Affidavit for Philippine Army 
Personnel, completed in March 1946, the veteran reported that 
he was sick with dysentery from November to December 1941.   

In affidavits, received in January 1976, M.B.G. stated that 
the veteran was treated for pneumonia in November 1941, and 
M.A.D. and M.R.N. stated that the veteran was sick with 
"pulmonary" in November 1941.  

The veteran was hospitalized for moderately advanced 
pulmonary tuberculosis and anemia in August 1998 and for 
pulmonary tuberculosis and pneumonia in January 1999.  

The veteran died in April 1999.  The death certificate listed 
the causes of death as pneumonia and pulmonary tuberculosis.  
Prior to his death, the veteran had no adjudicated service-
connected disabilities.  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where tuberculosis is manifested to a compensable degree 
within the initial post-service three years, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In the 
instant case, the evidence is completely negative for a 
medical diagnosis of pulmonary tuberculosis prior to 1998, 
more than fifty years after the veteran's discharge from 
active military service.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A principal cause of death is a disability that, 
singly or jointly with another condition, was the immediate 
or underlying cause of the death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one not related to the principal cause, but that 
"contributed substantially or materially;...combined to cause 
death;...[or] aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1). 

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  However, the benefit of the 
doubt rule is inapplicable when the Board finds that a 
preponderance of the evidence is against a particular claim.  
Ortiz v. Principi, 274 F.3d 1361 (2001).

The veteran had no adjudicated service-connected disabilities 
prior to his death.  The record is negative for any medical 
opinion relating the pneumonia and pulmonary tuberculosis, 
which caused the veteran's death, to any incident of the 
veteran's active military service.  The two lay affidavits 
indicated treatment in 1941 for pneumonia or "pulmonary."  
However, the veteran reported treatment for dysentery at that 
time.  Further, none of these individuals report medical 
expertise, and are not competent to provide an opinion 
diagnosing a condition or relating a diagnosis many years 
earlier to the condition that caused the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The appellant also appears to contend that the dysentery, 
treated during service and post-service through 1959, 
resulted in the veteran's death.  There is no medical 
evidence that the veteran continued to suffer from dysentery, 
after the report of a private physician in 1959.  The medical 
records, submitted by the appellant, shows no current 
diagnosis of dysentery and no evidence that such contributed 
to the veteran's death.  The death certificate does not list 
dysentery as a cause of death.  

In sum, the Board finds that evidence preponderates against 
the claim.  None of the reported causes of the veteran's 
death were manifested during the veteran's service or for 
many years thereafter.  In reaching this determination, the 
Board is unable to find such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

